Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered August 16, 1995 convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations (see, People v Gaimari, 176 NY 84, 94).
Closure of the courtroom was proper based upon the testimony of the undercover officer that he was currently and expected in the future to be engaged in undercover operations in the specific area of defendant’s arrest; that he had approximately ten cases pending in the courthouse as a result of his purchases in the specific area of defendant’s arrest; that he purchased drugs from approximately three unapprehended individuals from the same vicinity in which defendant was arrested; and that he feared being recognized due to the frequency of his appearance in the same building (see, People v Gatling, 240 AD2d 216). Moreover, since defendant never suggested any reasonable alternatives to closure, the trial court was not required to consider such alternatives (People v Ayala, 90 NY2d 490, 503, cert denied — US —, 118 S Ct 574). Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.